         Case 1:20-cr-00059-VSB Document 54
                                         53 Filed 08/10/20
                                                  08/07/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 7, 2020
  BY ECF

  The Honorable Vernon S. Broderick
  United States District Judge
  Southern District of New York
                                                                                     8/10/2020
  40 Foley Square
  New York, NY 10007                                                   A change of plea hearing is scheduled for August 17,
                                                                       2020 at 10 a.m.
        Re:      United States v. David Vasquez, 20 Cr. 59 (VSB)

  Dear Judge Broderick:

         The Government writes to respectfully request that the Court schedule a change-
  of-plea hearing for defendant David Vasquez in the above-captioned case. The parties
  have conferred and are available at the Court’s convenience the following dates/times:

              Thursday, August 13, 2020:      12:00 p.m. - 5:00 p.m.
              Monday, August 17, 2020:        9:30 a.m. – 5:00 p.m.
              Tuesday, August 18, 2020:       9:30 a.m. – 5:00 p.m.

                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney for the
                                                           Southern District of New York

                                                     By: ______________________
                                                         Juliana N. Murray
                                                         Assistant United States Attorney
                                                         (212) 637-2314

  cc:         Jonathan Marvinny, Esq. (via ECF)
